—Order unanimously affirmed without costs. Memorandum: Family Court properly denied the objections to the Hearing Examiner’s order without inquiring further into respondent’s ability to pay child support arrears that accrued during the period of respondent’s incarceration. "[I]t is undisputed that [respondent’s] current financial hardship is solely the result of his wrongful conduct culminating in a felony conviction and imprisonment” (Matter of Knights v Knights, 71 NY2d 865, 867). Thus, the court properly declined to reduce or annul the accrued arrears (see, Family Ct Act § 451). (Appeal from Order of Ontario County Family Court, Harvey, J.—Child Support.) Present—Denman, P. J., Green, Fallon, Balio and Boehm, JJ.